Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.          Claims 1-3 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Suzuki et al. (2019/0111582), hereinafter Suzuki. Regarding claim 1, 
Suzuki teaches an power-driven working device comprising; a body case 4 ; a work tool 6 projecting frontward out of a front portion of the body case; a motor 34 driving the work tool; and a battery (B) for supplying electric power to the motor, wherein the front portion of the body case houses the motor while a battery mount-and-release portion (22b, 22c) on which the battery (B) is mounted and from which the battery is released, is formed at a rear portion of the body case, wherein the battery mounted on the battery mount-and-release portion (22b, 22c) extends in an upper-lower direction (along its thickness) and across a middle portion (along its length) in a height direction of the rear portion of the body case, and wherein a side handle 14 is arranged to a side face of the body case, extends from the front portion of the body case to the a rear portion of the body case (Fig. 1)  and includes a rear end portion 
             Regarding claim 2, Suzuki teaches everything noted above including that the battery (B) mounted on the battery mount-and-release portion (22b, 22c)  extends longitudinally (along its thickness; Fig. 6) in a height direction of the body case.  
             Regarding claim 3, Suzuki teaches everything noted above including that the side handle 14 includes a grip portion disposed between the motor and the battery mount-and-release portion.  See Fig. 1 in Suzuki. 
             Regarding claim 6, Suzuki teaches everything noted above including that a battery case (defined by portion of the battery mount 22b, 22c that receives the battery; Fig. 1) in which the battery is housed is formed on the battery mount-and- release portion and the rear end portion of the side handle 14 is arranged to a side face (defined by the face of the rear body housing) of the battery case.  It should be noted that the end of the side handle 14 is connected at least via case 22b of the battery mount and released portion (22b, 22c) to the battery case that receives the battery. It should also be noted that the claim does not require the side handle to be directly contact the surface of the battery case.

3.          Claims 1-3 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kondo et al. (8,528,217), hereinafter Kondo. Regarding claim 1, 
Kondo teaches an power-driven working device 1 comprising; a body case 2 ; a work tool (as a saw chain, Fig. 10)  projecting frontward out of a front portion of the 
             Regarding claim 2, Kondo teaches everything noted above including that the battery 11 mounted on the battery mount-and-release portion 7  extends longitudinally in a height direction of the body case 2.  
             Regarding claim 3, Kondo teaches everything noted above including that the side handle 5 includes a grip portion disposed between the motor and the battery mount-and-release portion 7.  See Fig. 1 in Kondo.  
.  

4.          Claims 1-3 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Baber et al. (7,547,167), hereinafter Baber. Regarding claim 1, 
Baber teaches an power-driven working device 100 comprising; a body case; a work tool (as a drill, Fig. 1)  projecting frontward out of a front portion of the body case 100; a motor (within the motor housing, not shown) driving the work tool; and a battery (defined by the batteries in the battery case 202; Fig. 3) ) for supplying electric power to the motor, wherein the front portion of the body case houses the motor while a battery mount-and-release portion 200, on which the battery is mounted and from which the battery is released, is formed at a rear portion of the body case, wherein the battery mounted on the battery mount-and-release portion  extends in an upper-lower direction and across a middle portion in a height direction of the rear portion of the body case, and wherein a side handle 120 is arranged to a side face (defined by the side where the handle 120 is connected) of the body case 100, extends from the front portion of the body case to the a rear portion of the body case 100 (Fig. 3)  and includes a rear end portion disposed rearward of and below an output shaft of the motor.  It should be noted that the rear end of the handle is 
             Regarding claim 2, Baber teaches everything noted above including that the battery mounted on the battery mount-and-release portion 200 extends longitudinally in a height direction of the body case 100.  
             Regarding claim 3, Baber teaches everything noted above including that the side handle 120 includes a grip portion disposed between the motor and the battery mount-and-release portion 200.  See Fig. 3 in Baber.  
             Regarding claim 6, Baber teaches everything noted above including that a battery case in which the battery is housed is formed on the battery mount-and- release portion 200 and the rear end portion of the side handle 120 is arranged to a side face (defined by the face of the case where the handle 105 via hosing is connected to the case) of the battery case.  

Claim Rejections - 35 USC § 103
     5.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.       Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Onose et al. (2014/0047722), hereinafter Onose, in view of Hoppner (5,570,512) or Suzuki. Regarding claim 1, Onose teaches an electric-power-driven working device 
             However, Hoppner teaches a side handle (14, 14’) arranged on a side face of a body case 2, extending from the front portion of the body case to the rear portion (Fig. 6) of the body case, and including a rear end portion disposed rearward of and below an output shaft of the motor. See Figs. 1-6 in Hoppner. Suzuki also teaches a side handle 14 arranged on a side face of a body case 4, extending from the front portion of the body case to the rear portion of the body case, and including a rear end portion disposed rearward of and below an output shaft 50 of the motor 34. See Figs. 1-6 in Suzuki. It would have been obvious to a person of ordinary skill in the art to extend Onose’s side handle to the rear end of the body case, as taught 
             Regarding claim 2, Onose teaches everything noted above including that the battery mounted on the battery 40 mount-and-release portion extends longitudinally in a height direction of the body case.  
             Regarding claim 3, Onose, as modified above, teaches everything noted above including that the side handle includes a grip portion disposed between the motor and the battery mount-and-release portion.  
             Regarding claim 4, Onose teaches everything noted above including a top handle 20 extending in a front-rear direction is formed on an upper portion of the body case and includes a rear end portion arranged to an upper portion of the battery mount-and-release portion, and wherein the battery mount-and-release portion inclines in a way that a lower portion of the battery mount-and-release portion is disposed frontward of the upper portion of the battery mount-and-release portion.  It should be noted that the lower portion of the battery mount and released portion could also include the guard 5. In this case, the lower portion of the battery mount-released portion is disposed frontward to the upper portion of the upper portion of the battery mount-released portion. See Figs. 3A-3B in Onose.  
             Regarding claim 5, Onose teaches everything noted above including that an upper portion of the battery 40 projects upward over a horizontal face including an upper end of a rear end portion of the top handle. It should be noted that an upper portion of the battery is above the horizontal surface of the top handle 20. See Figs. 3A-3B in Onose.

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Kopras (5,902,080), Miklosz et al. (2004/0049926), Brotto et al. (2007/0240892), 
  and Sugishita (2009/0100688) teach an electric-power driven chain saw. 

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  March 16, 2021